Exhibit 10.1
 
VOTING AGREEMENT


THIS VOTING AGREEMENT (this “Agreement”), dated as of May 2, 2017, among Intact
Financial Corporation, a Canadian corporation (“Parent”), the Persons executing
this Agreement as “Shareholders” on the signature page hereto (each a
“Shareholder” and collectively, the “Shareholders”), and, solely for purposes of
Section 5.11, White Mountains Insurance Group, Ltd. (“WTM”), a Bermuda exempted
limited liability company.


WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Intact Bermuda Holdings Ltd., a Bermuda exempted limited liability company and a
wholly owned Subsidiary of Parent (“Holdco”), Intact Acquisition Co. Ltd., a
Bermuda exempted limited liability company and a direct wholly owned Subsidiary
of Holdco (“Merger Sub”), and OneBeacon Insurance Group, Ltd., a Bermuda
exempted limited liability company (the “Company”), are entering into an
Agreement and Plan of Merger (as the same may be amended or supplemented from
time to time, the “Merger Agreement”), providing for, among other things, the
merger of Merger Sub with and into the Company, with the Company surviving such
merger (the “Merger”), so that immediately following the Merger, the Company
will be a direct wholly owned Subsidiary of Holdco and an indirect wholly owned
Subsidiary of Parent, on the terms and subject to the conditions set forth in
the Merger Agreement;


WHEREAS, as of the date hereof, each Shareholder is the “beneficial owner”
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (collectively, the
“Exchange Act”)) of and is entitled to dispose and vote the number of Class A
common shares, par value $0.01 per share, of the Company (“Class A Shares”) and
Class B common shares, par value $0.01 per share, of the Company (“Class B
Shares” and, together with Class A Shares, “Company Shares”) set forth on
Schedule A hereto (with respect to such Shareholder and until disposed of by
such Shareholder in accordance with Section 4.02, the “Owned Shares” and,
together with any additional Company Shares of which such Shareholder becomes
the “beneficial owner” after the date hereof and during the term of this
Agreement, the “Subject Shares”); and


WHEREAS, in connection with the execution and delivery of the Merger Agreement,
Parent, each Shareholder and WTM desire to enter into this Agreement.


NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:


ARTICLE I

Definitions; Interpretation
 
Section 1.01          Definitions. Capitalized terms used but not defined herein
shall have the meanings given to such terms in the Merger Agreement.


Section 1.02          Interpretation.  (a) When a reference is made in this
Agreement to a Schedule, such reference shall be to a Schedule to this Agreement
unless otherwise indicated.  The headings contained in this Agreement are for
reference purposes only and shall not affect in

--------------------------------------------------------------------------------

any way the meaning or interpretation of this Agreement.  Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”.  The words “hereof”,
“herein”, “hereto” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The terms “or”, “any” and “either” are not
exclusive.  The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  All terms defined in this Agreement shall have the
defined meanings when used in any document made or delivered pursuant hereto
unless otherwise defined therein.  The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such term.  Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein. 
Unless otherwise specifically indicated, all references to “dollars” or “$”
shall refer to the lawful money of the United States.  References to a Person
are also to its permitted assigns and successors.


(b)       The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party hereto by virtue of the authorship of any provision of
this Agreement.




ARTICLE II

Representations and Warranties of Each Shareholder
 
Each Shareholder hereby represents and warrants, severally and not jointly, to
Parent that:


Section 2.01          Organization.  Such Shareholder is duly incorporated or
organized, validly existing and in good standing (where such concept is
recognized under applicable Law) under the Laws of the jurisdiction of its
incorporation or organization.


Section 2.02          Ownership of Owned Shares.  Such Shareholder is the
beneficial owner of, and has good and marketable title to, the Owned Shares,
free and clear of all Liens, except for any Liens created by this Agreement or
those imposed by applicable securities Laws.  As of the date of this Agreement,
the Shareholder does not beneficially own (within the meaning of Section 13 of
the Exchange Act) any Company Shares other than the Owned Shares.  Such
Shareholder has the sole right to vote the Owned Shares, and, except as
contemplated by this Agreement, none of the Owned Shares are subject to any
voting trust or other agreement with respect to the voting of the Owned Shares. 
Such Shareholder has the sole right to dispose of the Owned Shares with no
restrictions, subject to applicable securities Laws on its rights of
2

--------------------------------------------------------------------------------

disposition of the Owned Shares.  As of the date of this Agreement, except as
contemplated by this Agreement, (i) there are no agreements or arrangements of
any kind, contingent or otherwise, obligating such Shareholder to sell,
transfer, pledge, assign, exchange, encumber or otherwise dispose of
(collectively, “Transfer”) or cause to be Transferred any Owned Shares or
otherwise relating to the Transfer of any Owned Shares and (ii) no Person has
any contractual or other right or obligation to purchase or otherwise acquire
any of such Owned Shares.


Section 2.03          Authority; Execution and Delivery; Enforceability.  Such
Shareholder has all necessary power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.  The execution and delivery
by the Shareholder of this Agreement and the performance by the Shareholder of
its obligations hereunder have been duly authorized and approved by all
requisite action, and no other action on the part of the Shareholder is
necessary to authorize the execution and delivery of this Agreement or the
performance by the Shareholder of its obligations hereunder.  This Agreement has
been duly executed and delivered by such Shareholder and, assuming due
authorization, execution and delivery hereof by Parent, constitutes a legal,
valid and binding obligation of the Shareholder, enforceable against the
Shareholder in accordance with its terms, except that such enforceability (i)
may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium, rehabilitation, conservatorship, liquidation, receivership and other
similar Laws of general application affecting or relating to the enforcement of
creditors’ rights generally and (ii) is subject to general principles of equity,
whether considered in a proceeding at law or in equity (the “Bankruptcy and
Equity Exception”).


Section 2.04          No Conflicts; Governmental Approvals.


(a)              Neither the execution and delivery of this Agreement by such
Shareholder, nor the performance or compliance by such Shareholder with any of
the terms or provisions hereof, will (i) conflict with or violate any provision
of the organizational documents of the Shareholder or (ii) assuming (A)
compliance with the matters set forth in Section 3.03(a) and (B) that the
actions described in Section 2.04(b) have been completed prior to or promptly
after the Effective Time, (x) violate any Law applicable to the Shareholder,
(y) violate or constitute a default under any of the terms, conditions or
provisions of any Contract to which the Shareholder is a party or accelerate the
Shareholder’s obligations under any such Contract or (z) result in the creation
of any Lien on any properties or assets of the Shareholder (including the Owned
Shares), except, in the case of clause (ii), as would not reasonably be expected
to have a material adverse effect on the ability of the Shareholder to perform
its obligations hereunder.


(b)             No Consent of, or filing, declaration or registration with, any
Governmental Authority is necessary for the execution and delivery of this
Agreement by such Shareholder or the performance by the Shareholder of its
obligations hereunder, other than as set forth in Section 3.04 of the Merger
Agreement and filings with the SEC under the Exchange Act and such reports
under, and such other compliance with, the Exchange Act as may be required in
connection with this Agreement and the transactions contemplated by this
Agreement.


Section 2.05          Litigation.  As of the date of this Agreement, there is no
pending or, to the knowledge of the Shareholder, threatened in writing, legal or
administrative proceeding, suit,
3

--------------------------------------------------------------------------------

arbitration, action or, to the knowledge of the Shareholder, investigation
against the Shareholder, that, individually or in the aggregate, has had or
would reasonably be expected to have a material adverse effect on the ability of
the Shareholder to perform its obligations hereunder.  As of the date of this
Agreement, there is no outstanding injunction, order, judgment, ruling, decree
or writ imposed upon the Shareholder that, individually or in the aggregate, has
had or would reasonably be expected to have a material adverse effect on the
ability of the Shareholder to perform its obligations hereunder.


ARTICLE III
 
Representations and Warranties of Parent


Parent hereby represents and warrants to the Shareholders that:


Section 3.01          Organization.  Parent is a corporation duly organized,
validly existing and in good standing under the Laws of Canada.


Section 3.02          Authority; Execution and Delivery; Enforceability.  Parent
has all necessary power and authority to execute and deliver this Agreement and
to perform its obligations hereunder.  The execution and delivery by Parent of
this Agreement and the performance by Parent of its obligations hereunder have
been duly authorized and approved by all requisite action, and no other action
on the part of Parent is necessary to authorize the execution and delivery of
this Agreement or the performance by Parent of its obligations hereunder.  This
Agreement has been duly executed and delivered by Parent and, assuming due
authorization, execution and delivery hereof by the Shareholders, constitutes a
legal, valid and binding obligation of Parent, enforceable against Parent in
accordance with its terms, except that such enforceability may be limited by and
is subject to the Bankruptcy and Equity Exception.


Section 3.03          No Conflicts; Governmental Approvals.


(a)             Neither the execution and delivery of this Agreement by Parent,
nor the performance or compliance by Parent with any of the terms or provisions
hereof, will (i) conflict with or violate any provision of the organizational
documents of Parent or (ii) assuming (A) compliance with the matters set forth
in 2.04(a) and (B) that the actions described in Section 3.03(b) have been
completed prior to or promptly after the Effective Time, (x) violate any Law
applicable to Parent, (y) violate or constitute a default under any of the
terms, conditions or provisions of any Contract to which Parent is a party or
accelerate Parent’s obligations under any such Contract or (z) result in the
creation of any Lien on any properties or assets of Parent, except, in the case
of clause (ii), as would not reasonably be expected to have a material adverse
effect on the ability of Parent to perform its obligations hereunder.


(b)             Except as set forth in Section 4.03 of the Merger Agreement, no
Consent of, or filing, declaration or registration with, any Governmental
Authority is necessary for the execution and delivery of this Agreement by
Parent or the performance by Parent of its obligations hereunder.
4

--------------------------------------------------------------------------------



ARTICLE IV

Covenants of Shareholders
 
Section 4.01          Agreement to Vote.


(a)              Each Shareholder agrees that at the Company Shareholders
Meeting or at any other meeting of the holders of Company Shares at which a vote
contemplated below is taken, (i) when such meeting of the holders of Company
Shares is held, such Shareholder shall appear at such meeting or otherwise cause
the Subject Shares to be counted as present thereat for the purpose of
establishing a quorum and (ii) such Shareholder shall vote or cause to be voted
at any such meeting any Subject Shares (A) in favor of adopting the Merger
Agreement and any other actions contemplated by the Merger Agreement in respect
of which shareholder approval is requested; (B) at the request of Parent, in
favor of adoption of any proposal in respect of which the Company Board has (1)
determined is reasonably necessary to facilitate the Transactions in accordance
with the terms of the Merger Agreement, (2) disclosed the determination
described in clause (1) in the Proxy Statement or other written materials
disseminated to the shareholders of the Company and (3) recommended to be
adopted or approved by the shareholders of the Company (provided, in each case,
that the Merger Agreement shall not have been amended or otherwise modified in a
manner materially adverse to such Stockholder); and (C) against any Takeover
Proposal or change in any manner the voting rights of any class of Company
Shares (including any amendments to the Company Bye-Laws providing for such a
change).


(b)             For the avoidance of doubt, each Shareholder shall retain at all
times the right to vote any Subject Shares in such Shareholder’s sole
discretion, and without any other limitation, on any matters other than those
explicitly set forth in this Section 4.01 that are at any time or from time to
time presented for consideration to the holders of Company Shares.


(c)             Each Shareholder hereby covenants and agrees that it shall not
enter into any agreement or undertaking, and shall not commit or agree to take
any action, that would restrict or interfere with such Shareholder’s obligations
pursuant to this Agreement.


(d)             Nothing contained in this Agreement shall be deemed to vest in
Parent any direct or indirect ownership or incidence of ownership of or with
respect to any Subject Shares.  All rights, ownership and economic benefits of
and relating to the Subject Shares shall remain vested in and belong to the
Shareholders.


Section 4.02          Transfer and Other Restrictions.  Subject to Section 4.07,
prior to obtaining the Required Shareholder Approvals, the Shareholders shall
not, directly or indirectly, (i) Transfer, or enter into any Contract, option or
other arrangement or understanding with respect to the Transfer of, any Subject
Shares to any Person or (ii) enter into any voting arrangement, whether by
proxy, voting agreement or otherwise, or grant a proxy or power of attorney with
respect to any Subject Shares, or deposit any Subject Shares into a voting
trust, in each case, that would restrict or interfere with the Shareholders’
obligations pursuant to this Agreement.  Any attempted Transfer of Subject
Shares or any interest therein in violation of this Section 4.02 shall be null
and void.
5

--------------------------------------------------------------------------------



Section 4.03         No−Solicitation.  Subject to Section 4.07, until the
Effective Time or, if earlier, the termination of this Agreement or the Merger
Agreement in accordance with their respective terms, the Shareholders shall not,
and shall use their reasonable best efforts to cause their Representatives not
to, directly or indirectly, (A) solicit, initiate or take any action to
knowingly facilitate the making of any proposal that constitutes, or would
reasonably be expected to lead to, a Takeover Proposal, (B) engage in or
otherwise participate in any discussions or negotiations regarding, or furnish
to any other Person any material non-public information for the purpose of
facilitating, a Takeover Proposal or (C) enter into any letter of intent,
agreement or agreement in principle with respect to a Takeover Proposal. 
Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, the Shareholders, their Affiliates and their respective
Representatives may furnish information to, and engage and participate in
discussions or negotiations with, a Person or group of Persons making a Takeover
Proposal to the same extent that the Company is permitted to do so pursuant to
Section 5.02 of the Merger Agreement.


Section 4.04         Stock Dividends, etc.  If between the date of this
Agreement and the Effective Time the issued and outstanding Company Shares shall
have been changed into a different number of shares or a different class by
reason of the occurrence or record date of any stock dividend, subdivision,
reclassification, recapitalization, split, combination, exchange of shares or
similar transaction, the terms “Owned Shares” and “Subject Shares” shall be
appropriately adjusted to reflect such stock dividend, subdivision,
reclassification, recapitalization, split, combination, exchange of shares or
similar transaction.


Section 4.05         Waiver of Appraisal Rights.  Each Shareholder hereby
waives, and shall cause to be waived, any rights of appraisal or rights to
dissent from the Merger or the other transactions contemplated by the Merger
that such Shareholder may have under applicable Law.


Section 4.06        Disclosure.  The Shareholders hereby authorize the Company,
Parent, Holdco and Merger Sub to publish and disclose in any announcement or
disclosure required by the SEC or Canadian securities Laws and in the Proxy
Statement and the filings required for the Company Insurance Approvals and the
Parent Insurance Approvals, each Shareholder’s identity and ownership of the
Subject Shares and the nature of each Shareholder’s obligations under this
Agreement.  Parent hereby authorizes each Shareholder to disclose in any
disclosure required by any Governmental Authority Parent’s identity and the
nature of Parent’s obligations under this Agreement.


Section 4.07          Shareholder Parent Transactions.  Nothing in this
Agreement, including the provisions of this Article IV or Section 5.06, shall
prohibit or restrict the ability of each Shareholder or its Affiliates or their
respective Representatives to consider, solicit, inititate, discuss, negotiate,
facilitate, provide information in connection with or enter into any transaction
with respect to securities of WTM or any agreement with respect thereto (such
transaction or agreement, a “Shareholder Parent Transaction”) so long as such
Shareholder or its successors or permitted assigns continue to be bound by and
subject to, this Agreement.  Subject to the immediately preceding sentence, (i)
the execution of any agreement for and the consummation of any Shareholder
Parent Transaction (or potential Shareholder Parent Transaction) shall not be
deemed to be a Transfer restricted by Section 4.02 and (ii) the consideration,
solicitation,
6

--------------------------------------------------------------------------------

initiation, discussion, negotiation, facilitation, provision of information or
execution of agreements, in each case to the extent related to any such
Shareholder Parent Transaction (or potential Shareholder Parent Transaction),
shall not be subject to the prohibitions and limitations set forth in Section
4.03.


Section 4.08         Fiduciary Responsibilities.  Notwithstanding any provision
of this Agreement to the contrary, this Agreement shall apply to each
Shareholder solely in its capacity as a holder of Company Shares and not in any
other capacity, and nothing in this Agreement shall limit, restrict or affect
the rights and obligations of G. Manning Rountree, Reid T. Campbell, Morgan W.
Davis, David T. Foy and Lowndes A. Smith, or any other officer, director or
designee of the Shareholders or their Affiliates serving on the Company Board
from taking any action in his or her capacity as a director of the Company or
voting or providing written consent as a director of the Company in his or her
sole discretion on any matter, whether in connection with the Merger Agreement
or otherwise, and no action or omissions by any such Persons in his or her
capacity as a director of the Company shall be deemed to constitute a breach of
any provision of this Agreement.


Section 4.09         Additional Owned Shares.  Each Shareholder shall provide as
promptly as reasonably practicable written notice to Parent of additional
Company Shares of which such Shareholder becomes the “beneficial owner” after
the date hereof and during the term of this Agreement.


ARTICLE V

General Provisions
 
Section 5.01         Notices.  All notices, requests and other communications to
any party hereunder shall be in writing and shall be deemed given if delivered
personally, facsimiled (which is confirmed), emailed (which is confirmed) or
sent by overnight courier (providing proof of delivery) to the parties at the
following addresses:


If to Parent, to:
 

 
Intact Financial Corporation
2020, boul. Robert-Bourassa, 6e étage
Montréal, Québec  H3A 2A5
       
Attention:
Frédéric Cotnoir
 
Facsimile:
(514) 842-6958
 
Email:
frederic.cotnoir@intact.net
       
Attention:
Don Fox
 
Facsimile:
(514) 842-6958
 
Email:
don.fox@intact.net

 
 
7

--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:
 

 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036        
Attention:
Jon A. Hlafter
 
Facsimile:
212-735-2000
 
Email:
jon.hlafter@skadden.com
       
Attention:
Todd E. Freed
 
Facsimile:
212-735-2000
 
Email:
todd.freed@skadden.com

 
If to the Shareholders or WTM, to:
 

 
White Mountains Insurance Group, Ltd.
80 South Main Street
Hanover, NH 03755
       
Attention:
Robert Seelig, General Counsel  
Facsimile:
(603) 643-4592
 
Email:
rseelig@whitemountains.com

 
with a copy (which shall not constitute notice) to:
 

 
White Mountains Insurance Group, Ltd.
26 Reid Street
Hamilton, HM11
Bermuda        
Attention:
Robert Seelig, General Counsel  
Facsimile:
(603) 643-4592
 
Email:
rseelig@whitemountains.com

 
and
 

 
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
       
Attention:
Philip A. Gelston
 
Facsimile:
212-474-3700  
Email:
pgelston@cravath.com

 
 
8

--------------------------------------------------------------------------------

 

       
Attention:
Ting S. Chen  
Facsimile:
212-474-3700  
Email:
tchen@cravath.com

 
Section 5.02         Severability.  If any term or other provision of this
Agreement is finally determined by a court of competent jurisdiction to be
invalid, illegal or incapable of being enforced by any applicable Law or public
policy, all other terms and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
adverse to any party or such party waives its rights under this Section 5.02
with respect thereto.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner to the end that the transactions
contemplated by this Agreement are fulfilled to the extent possible.
 
Section 5.03          Counterparts.  This Agreement may be executed in one or
more counterparts (including by facsimile or electronic mail), each of which
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties hereto and delivered
to the other parties hereto.


Section 5.04         Entire Agreement; No Third Party Beneficiaries.  This
Agreement, together with the Schedule attached hereto and the Merger Agreement,
constitutes the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof and thereof.  This Agreement is not
intended to and shall not confer upon any Person other than the parties hereto
any rights or remedies hereunder.


Section 5.05          Governing Law.


(a)             This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware applicable to contracts executed in and
to be performed entirely within that state, regardless of the laws that might
otherwise govern under any applicable conflict of laws principles, except to the
extent the provisions of the laws of Bermuda are mandatorily applicable
thereto.  All Actions arising out of or relating to the interpretation and
enforcement of the provisions of this Agreement and in respect of the
transactions contemplated by this Agreement (except to the extent any such
proceeding mandatorily must be brought in Bermuda) shall be heard and determined
in the Delaware Court of Chancery, or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any Federal court
within the State of Delaware, or, if both the Delaware Court of Chancery and the
Federal courts within the State of Delaware decline to accept jurisdiction over
a particular matter, any other state court within the State of Delaware, and, in
each case, any appellate court therefrom.  The parties hereto hereby irrevocably
submit to the exclusive jurisdiction and venue of such courts in any such
Actions and irrevocably waive the defense of an inconvenient forum or lack of
jurisdiction to the maintenance of any such Action.  The consents to
jurisdiction and venue set forth in this Section
9

--------------------------------------------------------------------------------

5.05(a) shall not constitute general consents to service of process in the State
of Delaware and shall have no effect for any purpose except as provided in this
paragraph and shall not be deemed to confer rights on any Person other than the
parties hereto.  Each party hereto agrees that service of process upon such
party in any Action arising out of or relating to this Agreement shall be
effective if notice is given by overnight courier at the address set forth in
Section 5.01 of this Agreement.  The parties hereto agree that a final judgment
in any such Action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law; provided, however, that nothing contained in the foregoing shall
restrict any party’s rights to seek any post-judgment relief regarding, or any
appeal from, a final trial court judgment.


(b)           EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES
SUCH WAIVER VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS
SECTION 5.05(b).


Section 5.06          Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of Law or otherwise, by (i) Parent without the prior written consent
of a majority (in terms of aggregate voting power) of the Subject Shares or (ii)
any Shareholders or WTM without the prior written consent of Parent.  Subject to
the immediately preceding sentence, this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by, the parties hereto and their
respective successors and permitted assigns.  Any purported assignment not
permitted under this Section 5.06 shall be null and void.


Section 5.07          Specific Enforcement.  The parties hereto agree that
irreparable damage for which monetary relief, even if available, would not be an
adequate remedy, would occur in the event that any provision of this Agreement
is not performed in accordance with its specific terms or is otherwise
breached.  The parties acknowledge and agree that the parties shall be entitled
to an injunction or injunctions, specific performance or other equitable relief
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in the courts described in Section 5.05(a) without proof of
damages or otherwise, this being in addition to any other remedy to which they
are entitled under this Agreement.  The parties hereto agree not to assert that
a remedy of specific enforcement is unenforceable, invalid, contrary to Law or
inequitable for any reason, and not to assert that a remedy of monetary damages
would provide
10

--------------------------------------------------------------------------------

an adequate remedy or that the parties otherwise have an adequate remedy at
law.  The parties hereto acknowledge and agree that any party seeking an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in accordance with this
Section 5.07 shall not be required to provide any bond or other security in
connection with any such order or injunction.


Section 5.08          Amendment; Waiver.  At any time prior to the Effective
Time, this Agreement may be amended or supplemented in any and all respects only
by written agreement of the parties hereto.  No failure or delay by the
Shareholders or Parent in exercising any right hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right hereunder. 
Any agreement on the part of a party hereto to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
such party.


Section 5.09          Expenses.  Except as set forth herein, each of the parties
shall be responsible for its own fees and expenses (including the fees and
expenses of investment bankers and accountants) in connection with the entering
into and performance under this Agreement and the consummation of the
transactions contemplated hereby. Notwithstanding the foregoing, Parent
acknowledges that the fees and expenses of counsel to the Shareholders and WTM
in connection with the entry into and performance under this Agreement and the
consummation of the transactions contemplated by hereby will be borne by the
Company.


Section 5.10         Termination.  This Agreement and all obligations of the
parties hereto hereunder shall automatically terminate, without further action
by any party hereto, upon the earliest of (i) the Walk-Away Date, (ii) the
Effective Time, (iii) the termination of the Merger Agreement in accordance with
its terms, (iv) with respect to any Shareholder, the entry without the prior
written consent of such Shareholder into any amendment or modification to the
Merger Agreement that results in a decrease in the Merger Consideration (as
defined in the Merger Agreement on the date hereof) payable to holders of Class
B Shares or a change in the type of consideration payable or otherwise causes a
change that is adverse in any material respect to such Shareholder and (v) with
respect to any Shareholder, the mutual written agreement of such Shareholder and
Parent.  In the event of any such termination of this Agreement, this Agreement
shall forthwith become void and have no effect, without any liability or
obligation on the part of Parent or the applicable Shareholders, other than
liability for any willful and material breach of this Agreement prior to such
termination; provided that the provisions set forth in Article V shall survive
the termination of this Agreement.


Section 5.11         Transition Services Agreement and Investment Management
Agreement. At the Closing, WTM shall, or shall cause its applicable subsidiary
to, duly execute and deliver the Transition Services Agreement and the
Investment Management Agreement (substantially in the forms attached to the
Merger Agreement as Exhibits B and C, with such changes as may be consented to
by WTM (such consent not to be unreasonably withheld, conditioned or delayed).






[Signature Page Follows]


11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement, all as of the
date first written above.
 

  INTACT FINANCIAL CORPORATION          
 
By:
/s/ Charles Brindamour       Name: Charles Brindamour        Title: Chief
Executive Officer              By:  /s/  Don Fox       Name:  Don Fox       
Title:  Executive Vice President   

 


 

  LONE TREE HOLDINGS LTD.          
 
By:
/s/ Jennifer L. Pitts       Name: Jennifer L. Pitts       Title: Director  



 
 

  BRIDGE HOLDINGS (BERMUDA) LTD.          
 
By:
/s/ Jennifer L. Pitts       Name: Jennifer L. Pitts       Title: Director  



 

  WHITE MOUNTAINS INSURANCE GROUP, LTD.          
 
By:
/s/ G. Manning Rountree       Name: G. Manning Rountree       Title: Chief
Executive Officer  



 

--------------------------------------------------------------------------------





Schedule A

 
 
 
Shareholder
 
Number of Class A Shares
 
Number of Class B Shares
 
LONE TREE HOLDINGS LTD.
 
0
 
57,327,289
 
BRIDGE HOLDINGS (BERMUDA) LTD.
 
0
 
14,427,449
 

 

 







A-1